Citation Nr: 1436333	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-27 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits in excess of $904 based on a medical expense report for 2007, for purposes of accrued benefits.  

2.  Entitlement to nonservice-connected pension benefits based on a medical expense report for 2008, for purposes of accrued benefits, to include whether the appellant may be substituted for the Veteran for the purpose of processing this claim to completion.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to September 1943.  He died in February 2009, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which granted $904 in accrued nonservice-connected pension benefits based on a medical expense report for 2007 that was submitted prior to the Veteran's death, and which denied accrued nonservice-connected pension benefits from a medical expense report for 2008 received after the date of the Veteran's death.  Although the RO has addressed the issue on appeal generally as entitlement to increased accrued benefits, the Board is bifurcating the issue into two issues, as listed on the first page of this document (because procedurally and factually the issues are separate and distinct).  The Jackson, Mississippi Regional Office (RO) is currently handling the appeal.  

The issue of entitlement to nonservice-connected pension benefits based on a medical expense report for 2008, for purposes of accrued benefits, to include whether the appellant may be substituted for the Veteran for the purpose of processing this claim to completion, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

1.  The Veteran died in February 2009; at the time of his death he was receiving VA nonservice-connected pension benefits.  

2.  Before his death, the Veteran in December 2008 filed a medical expense report for 2007, reflecting $4,904.94 in unreimbursed medical expenses, which was an increase over the $4,168 in unreimbursed medical expenses he previously reported in January 2008 that the RO had considered in calculating his monthly entitlement to pension payments; the RO did not recalculate the Veteran's pension payments in light of the medical expense report before he died.  

3.  The appellant filed a claim in July 2009 for accrued benefits due and owing to the Veteran on his death.  

4.  In a December 2009 determination, the RO granted the appellant's claim for accrued nonservice-connected pension benefits in the amount of $904 based on the unreimbursed medical expenses listed on the medical expense report for 2007; the RO's recalculation of pension payments in light of the medical expense report was proper.  


CONCLUSION OF LAW

The appellant has no legal entitlement to nonservice-connected pension benefits in excess of $904 based on a medical expense report for 2007, for accrued benefits purposes.  38 U.S.C.A. §§ 1503, 1521, 5121 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations pertaining to the calculation of nonservice-connected pension benefits, the notice provisions of VCAA do not apply.  That is, there is no contention or reasonable indication that further factual development would be of assistance.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties. 

Merits of the Claim

At the time of his death in February 2009, the Veteran had been receiving VA nonservice-connected pension benefits since 1997.  In January 2007, for instance, he had received a pension award letter, notifying him of his monthly benefit and informing him that no medical expenses were allowed beginning in January 2007, although he had until January 1, 2009 to submit evidence of unreimbursed medical expenses he paid for the year of 2007 to be considered for potential increased benefits.  On a January 2008 report of contact form, the Veteran indicated he had yet to file his medical expense report for 2007 but that the private medical insurance expenses he paid out-of-pocket for 2006 should also be projected for 2007 and 2008.  Thus, in a January 2008 pension award letter, the RO informed him that it allowed medical expenses of $4,168 as a continuing deduction beginning January 1, 2007.  

Before he died in February 2009, the Veteran submitted a medical expense report for 2007, which was timely received by the RO in December 2008.  On this report, which he signed and dated, he indicated unreimbursed medical expenses totaling $4,904.94 for the entire year of 2007.  In other words, he reported higher medical expenses than were previously reported and considered by the RO in determining his monthly pension payments beginning in January 2007.  

In July 2009, the appellant, the Veteran's surviving spouse, submitted a claim (on VA Form 21-534), stating in pertinent part that her application was for accrued benefits.  She specifically noted that she was applying for accrued benefits on medical bills for 2007 for the Veteran, which she stated had been filed through the "local office" but for which no payments had yet been made.  

In a December 2009 letter, the RO notified the appellant of its determination to grant her claim for accrued benefits in the amount of $904 in consideration of the unreimbursed medical expenses reported on the Veteran's medical expense report for 2007.  In a January 2010 letter, the appellant disagreed with the RO's decision regarding the accrued benefits granted to her, asserting that she did not understand why only $904 of the $4,904 that was reported on the medical expense report for 2007 was sent to her.  

In a September 2011 statement of the case (SOC), the RO provided the appellant a detailed explanation as to how it calculated the amount of accrued benefits of $904 based on the medical expense report for 2007.  In part, the RO indicated that $904 represented an amount of pension benefits due to the Veteran based upon the additional unreimbursed medical expenses reported for 2007.  (Notably, substantial medical expenses of $4,168 were already considered and calculated in regard to determining the Veteran's pension payments beginning in January 2007.  See RO pension award letter of January 2008).  

VA law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  By statute, the claimant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In this case, the RO has already granted accrued nonservice-connected pension benefits based on the receipt of a medical expense report for 2007, in the amount of $904.  At issue is the amount of accrued benefits, which the appellant contends was not properly calculated.  She appears to believe that additional benefits were due and owing based on the medical expense report.  

Having considered the applicable laws and regulations in the present case, the Board finds that the appellant has no legal basis for entitlement to accrued nonservice-connected pension benefits greater than $904 based on the medical expense report for 2007.  That is, the RO in December 2009 properly calculated and paid the correct amount of accrued benefits to the appellant that were due and owing to the Veteran before his death.  An amount in excess of $904 is not warranted for the following reasons.  

First, as previously noted, the award of $904 to the appellant is derived from a consideration of those additional unreimbursed medical expenses paid by the Veteran in 2007, which were not previously considered by the RO in January 2008.  In a pension award letter in January 2008, the RO informed the Veteran that it was allowing medical expenses of $4,168 as a continuing deduction beginning January 1, 2007.  These medical expenses consisted of private medical insurance paid by him in 2007, which he reported to VA in January 2008.  In December 2008, the Veteran submitted to VA a more accurate accounting of his unreimbursed medical expenses for 2007; the medical expense report at that time reflected that instead of out-of-pocket expenses of $4,168, he paid a total of $4,904.94 in expenses from private medical insurance, Medicare (Part B), medications, and mileage (transportation for medical purposes).  Thus, with the medical expense report, he filed an additional $736.94 in medical expenses that were not previously considered by the RO.  The appellant appears to believe that as the Veteran had filed $4,904.94 in medical expenses, he (and she, as his surviving spouse) was due the same amount in unpaid pension benefits.  However, as noted, the RO had already considered a substantial portion of his medical expenses and paid him accordingly.  Also, as will be explained, in the calculation of pension payments, a claimant is not paid dollar for dollar spent on unreimbursed medical expenses.   

Second, as the RO carefully explained in the September 2011 SOC why an accrued amount greater than $904 was not in order, the computation of monthly pension benefits is rather complicated, and many factors are considered in calculating the amount of the payments.  Under the law, the rate of Improved (nonservice-connected) pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse.  38 C.F.R. § 3.23(d)(4).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  The maximum annual rate of pension benefits for a single veteran with no dependents was $10,929 effective from December 1, 2006, and $11,181 effective from December 1, 2007.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  The Veteran was paid as a single Veteran, with no dependents.  As attested to by the appellant, she and the Veteran were married but lived apart for many years including 2007.  In an undated statement, she indicated that she primarily lived in a different state with her daughter who helped her out financially until the spring of 2008, when she returned to care for him until his death in February 2009.  She indicated that the Veteran did not support her except for gas and car expenses, so it cannot be said that he reasonably contributed to her support for him to be eligible for pension at the higher rate for a veteran with a spouse.  38 C.F.R. § 3.252(d).  Further, any income the appellant may have received was not considered in calculating the Veteran's pension payments, which took into account only his own income.    

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Effective December 1, 2006, unreimbursed medical expenses in excess of $546, which is five percent of the maximum annual pension rate, may be used to reduce total income.  Effective December 1, 2007, unreimbursed medical expenses in excess of $559, which is five percent of the maximum annual pension rate, may be used to reduce total income.  

In this case, for the period beginning January 1, 2007, the Veteran's income from Social Security ($6,018 annually from January 2007 and increasing to $6,160 annually in December 2007) was counted as his sole source of income.  To compute his countable income for VA pension purposes, his income was reduced by his unreimbursed medical expenses for 2007 (that is, those expenses that are in excess of five percent of the applicable maximum annual rate of pension).  For example, from February 2007, the RO subtracted $4,324 in total medical expenses from Social Security income of $6,018, to arrive at $1,694 in countable annual income for VA pension purposes.  The total in medical expenses of $4,324 was computed by subtracting $546 (i.e., five percent of the applicable maximum annual pension rate) from the Veteran's reported medical expenses of $4,870.  The Board acknowledges that the amount of medical expenses used by the RO ($4,870) is nearly $35 less than the $4,904 that the Veteran reported on his medical expense report for 2007.  The RO noted in the September 2011 SOC to the appellant that its computation of the Veteran's medical expenses reported for 2007 was "slightly different" from his reported amount.  Although the RO did not indicate the reason for this, the Board has found that the discrepancy stems from the Veteran's over-reporting of his Medicare expenses; for 2007, Medicare Part B monthly premiums were $93.50, or $1,122 annually, and not $1,156.80 as reported by the Veteran.  

Thereafter, the Veteran's countable income for VA pension purposes (gross income minus medical expense deductions) is subtracted from the maximum annual pension rate set by law.  This calculation is for determining the annual amount of pension to which the Veteran was entitled, and such amount is divided by 12 to arrive at the correct monthly amount.  Using the previous example, beginning February 2007 the difference between the maximum annual pension rate of $10,929 and the Veteran's countable income of $1,694 is $9,235 in annual pension (or $769 monthly).  As was previously noted, the Veteran already received pension payments that included consideration of a lesser amount of medical expenses than was reported in December 2008.  For example, he was previously paid $711 monthly from February 2007.  Thus, in recalculating his entitlement in light of the new medical expenses, he was due an additional $58 in monthly benefits beginning in February 2007.  

It is noted that the amount of monthly pension benefits that accrued is not uniform from month to month starting January 1, 2007.  For example, for the month of January 2007, medical expenses previously reported by the Veteran for 2006 carried over to January 2007, and beginning in February 2007 the medical expenses the Veteran reported in the medical expense report for 2007 (which was received in December 2008) were applied.  Medical expenses are counted (deducted) during the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g).  Annualization periods have two types, the initial annualization period and calendar years, and here, as applicable, the calendar period for reported medical expenses of $4,756 began February 1, 2006.  Additionally, effective December 1, 2007, Social Security income and maximum annual pension rates were increased, thus affecting the amount of pension due to the Veteran.  

In short, the Board finds that the RO's detailed explanation of the calculation of the appellant's accrued benefits, based on the medical expense report for 2007, which is set forth within the SOC of September 2011, is adequate, and that the appellant is not entitled to accrued nonservice-connected pension benefits in excess of $904 based on that report.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking nonservice-connected pension benefits in excess of $904 based on a medical expense report for 2007, for purposes of accrued benefits, is denied.  
REMAND

The remaining issue on appeal is entitlement to nonservice-connected pension benefits based on a medical expense report for 2008, for purposes of accrued benefits, to include whether the appellant may be substituted for the Veteran for the purpose of processing this claim to completion.  One day after the Veteran's death, the RO received in February 2009 a medical expense report for 2008, which was signed by the Veteran.  In this report, he indicated unreimbursed medical expenses totaling $5,925.64 for the entire year of 2008.  (This amount was higher than that which was previously reported and considered by the RO in determining his monthly pension payments beginning in January 2008.)  The appellant in July 2009 submitted a claim (on VA Form 21-534) for accrued benefits.  In pertinent part, she noted that she was applying for accrued benefits on medical bills for 2008 for the Veteran, which she stated had been filed through the "local office" but for which no payment had yet been made.  

In a December 2009 determination, the RO denied the appellant's claim for accrued benefits on the basis of the evidence in the Veteran's medical expense report for 2008, for the reason that the report was received after his death.  In a September 2011 SOC, the RO reiterated that such evidence, specifically the medical expense report for 2008 which was not on file at the time of the Veteran's death, is not considered in claims for accrued benefits.  

The Board notes, however, that under the Veterans Benefits Improvement Act of 2008, if a Veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  Typically, VA may consider only the evidence of record at the time of the Veteran's death in an accrued benefits claim.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a), (d)(4) (2013).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not located physically in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2013). 

Further, substitution differs from a traditional accrued benefits claim in that additional evidence and argument may be added to the claims file following the death of the Veteran.  VA also is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also VBA Fast Letter 10-30 (Aug. 10, 2010) (outlining new procedures for processing substitution claims). A new regulation has been proposed in this regard.  See 76 Fed. Reg. 8,666 -8,674 (February 15, 2011).

Within a few months following the Veteran's death in February 2009, the appellant, as his surviving spouse, filed VA Form 21-534, an application for accrued benefits.  Notably, a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The AOJ, however, has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  Therefore, the case is remanded for further development on the issue of substitution, and depending upon the substitution determination, the AOJ should consider the medical expense report for 2008 in adjudicating the claim for pension benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of substitution in the first instance, that is, determine whether the appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to additional nonservice-connected pension benefits based on a medical expense report for 2008.  

2.  If the request for substitution is granted, the AOJ should consider the medical expense report for 2008, received one day after the Veteran's death, and adjudicate the claim of entitlement to nonservice-connected pension benefits to completion.  

(a).  If any benefit sought on appeal is granted, the appellant should be asked whether she is satisfied with the decision of the AOJ and wishes to withdraw her appeal, or whether she wished to continue the appeal.  

(b).  If she wishes to continue the appeal, the AOJ should furnish her with an appropriate supplemental SOC (SSOC) and reasonable opportunity to respond before the record is returned to the Board for further review.  

3.  If the request for substitution is denied, the AOJ should consider whether any additional development is necessary.  Then, it should readjudicate the claim of entitlement to nonservice-connected pension benefits based on a medical expense report for 2008, for purposes of accrued benefits, with consideration of any additional evidence associated with the claims file.  If the benefit sought on appeal is not granted, the appellant should be furnished an appropriate SSOC and afforded reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


